internal_revenue_service number info release date date dear commissioner rossotti has asked me to respond to your inquiry dated date asked whether any on behalf of your constituent efforts are being made to revise the standard mileage rate to reflect increased gasoline prices the rate for i sec_32 cents a mile and we expect to announce an updated rate for sometime this fall we publish the mileage rate early so that employers know the rate when reimbursing employees’ automobile expenses and so that taxpayers can plan for this business_expense we base the business standard mileage rate on an annual study of operating and fixed costs of using an automobile the types of automobiles used in the study represent a cross-section of the most popular models operated in the united_states an independent_contractor an expert in the field of automobile cost analysis does the study the contractor has conducted this study for two decades and uses the most reliable and up-to-date data available to figure a driver’s average costs over a year gasoline and other automotive costs fluctuate but it is not administratively feasible for us to adjust the rate for these fluctuations more often than annually however the standard mileage rate is an optional simplified_method for substantiating automobile expenses a taxpayer generally may instead claim a deduction for actual automobile expenses if properly substantiated to the extent the amount exceeds reimbursed expenses i hope this information is helpful sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
